DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 2/22/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al US 8,786,060 and further in view of Kim et al US 2018/0182715 and further in view of Chen et al US 2010/0187681

Pertaining to claim 1, Yen teaches a semiconductor package, comprising; 
a package substrate 110;
a semiconductor chip 112a disposed on the package substrate;
a plurality of connection terminals (see Figure 1) disposed between the semiconductor chip 112a and the package substrate 110, the plurality of connection terminals electrically connecting the semiconductor chip to the package substrate See Figure 1 bumps connect chip to pads on substrate;
an electromagnetic shield 130 at least partially covering the semiconductor chip See Fig 1; and 
140s at least partially covering the electromagnetic shield, 
wherein the electromagnetic shield 130 is electrically connected to a conductor 170 See Fig 7 disposed on the package substrate, 
Yen is silent with respect to the thickness of the electromagnetic shield being equal to or greater than 1.5 µm.  Kim teaches an electromagnetic shield above a chip, the thickness being “several µm or more” and that the thickness is determined by that which is “capable of exhibiting a sufficient shield effect” [0042-0043].  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kim into the device of Yen by selecting the thickness of the electromagnetic shield being “several µm or more” thick.  The ordinary artisan would have been motivated to modify Yen in the manner set forth above for at least the purpose of selecting a thickness that has sufficient shielding effect.

Yen teaches a conductor 170 but does not teach wherein the conductor has a second width perpendicular to the top surface of the package substrate, the second width being greater than or equal to a width in the perpendicular direction of each of the connection terminals (this is extremely confusing, I’m not going to refer to it in this manner, for simplicities sake, this is the height of the bump connector to the chip compared to the height of the interconnect to the electromagnetic shield).  Yen teaches the inverse, in that the height of the bump connector to the chip is greater than the conductor 170.  However, the size and shape of bump connectors is largely based on the conductivity and the size of the components while also being directly related to electrical conductivity requirements.  It would have been obvious to select whatever size connection necessary to form a functional device and to meet the considerations of the size of the final package. Additionally, the Applicant’s specification does not provide any motivation as to why these specific sizes are somehow important.  Chen teaches a chip mounted to a package substrate with smaller bump connectors than bump connectors used to See Figure 6.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the electrical contact bumps through routine experimentation and optimization to obtain optimal or desired device performance because the size of the electrical contacts is a result-effective variable (size of device, electrical performance) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claim 2, Yen/Kim/Chen teaches the semiconductor package of claim 1, wherein the electromagnetic shield is electrically connected through the conductor to a ground terminal below the package substrate. Conductor 170 is a grounding contact as taught by Yen

This is simply another way of claiming what is already claimed in claim 1 above.  The height of the conductor being taller than the height of the connectors connecting the semiconductor chip to the substrate.  This was taught in the rejection cited above in claim 1.

Pertaining to claim 4, Yen/Kim/Chen teaches the semiconductor package of claim 1, wherein, on a side of the semiconductor chip, at least a portion of the electromagnetic shield overlaps at least a portion of the conductor. See Yen Figure 1

Pertaining to claim 5, Yen/Kim/Chen teaches the semiconductor package of claim 1, wherein the electromagnetic shield is in contact with the conductor. See Yen Figure 1 and Figure 7

Pertaining to claim 6, Yen/Kim/Chen teaches the semiconductor package of claim 1 wherein
the molding and the electromagnetic shield each have a width hi a first direction parallel to the top surface of the package substrate,
the width in the first direction of the molding is greater than the width in the first direction of the electromagnetic shield,
the molding and the electromagnetic shield have a width in a second direction perpendicular to the top surface of the package substrate, and
the width in the second direction of the molding is greater than the width in the second direction of the electromagnetic shield.  See Figure 3 (included below) that shows that the shield is thinner than the molding on all sides, which matches with what is shown in Applicant’s Figure 1A

    PNG
    media_image1.png
    289
    557
    media_image1.png
    Greyscale


Pertaining to claim 7, Yen/Kim/Chen teaches the semiconductor package of claim 1, wherein the conductor has a dam shape that at least partially surrounds the semiconductor chip, See Figures 1 and 8.  The structure shown in Figure 1 is formed in a square around the chip as shown in Figure 8.  The conductor 170 is going to “partially” surround the semiconductor chip (partially is extremely broad language), and “dam shape” is extremely broad functional language (any 3 dimensional feature can function as a dam).

Pertaining to claim 8, Yen/Kim/Chen teaches the semiconductor package of claim 5, further comprising a plurality of bumps disposed between the semiconductor chip and the package substrate. See Figure 1

Pertaining to claim 9, Yen/Kim/Chen teaches the semiconductor package of claim 1, wherein the package substrate includes a printed circuit board. Kim teaches that the substrate 7 is a printed circuit board.  It would have been obvious to select a PCB for use as a substrate as PCB’s are well known and ubiquitous in the art.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.